DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11, 12, 14, 24, 25 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyawaki et al. (2011/0008638) in view of Joshi et al. (2003/0004824) and official notice.

	Regarding claims 11, 24 and 28, Miyawaki teaches a system for customizing at least one individual absorbent article in a set of absorbent articles, the system comprising:
	absorbent stock ([0055], sanitary paper) comprising a plurality of discreet absorbent articles ([0055], note that this is necessarily the case), each absorbent article including a plurality of absorbent and porous paper or paper-based layers ([0055], see official notice below); and
	a digital printing engine ([0007], inkjet printer) configured to print the set of data directly on a first absorbent paper surface or absorbent and porous paper-based surface ([0057], printing surface of paper) of a layer ([00057], entire layer of paper) of each discrete absorbent article with liquid printing medium ([0057]), wherein the at least one digital printing unit is plateless or dieless ([0057]); and

	Miyawaki does not explicitly teach wherein the sanitary paper is a napkin or wherein a napkin is a folded article. Examiner takes official notice that one of ordinary skill in the art at the time of invention would have found it obvious that a napkin a type of sanitary paper to which the papermaking additive would be applicable and wherein a napkin is a paper-based sheet that is folded into a product with multiple layers.
	Miyawaki in view of official notice does not teach a database or filed containing a set of data to be printed on a set of absorbent articles in a single run. Joshi teaches this (Joshi, see claim 1). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the single-run, database printing method disclosed by Joshi to a set of napkins, as disclosed by Miywaki in view of official notice, because doing so would amount to combining prior art elements according to known methods to yield predictable results. In other words, to use Joshi’s print method to print napkins would have been obvious in light of the fact that napkins are fairly standard print media. 

	Regarding claims 12 and 25, Miyawaki in view of Joshi and official notice teaches the system of claim 11, wherein the liquid printing medium comprises a liquid toner, a liquid pigment, solvent-based ink, aqueous inks, or combinations hereof (Miyawaki, [0001], note that inkjet ink is necessarily either solvent-based or aqueous).

	Regarding claim 13, Miyawaki in view of Joshi and official notice teaches the system of claim 11, wherein the liquid printing medium comprises a liquid toner (Miyawaki, [0056]) 

	Regarding claim 14, Miyawaki in view of Joshi and official notice teaches the system of claim 11, wherein the liquid printing medium comprises a solvent-based or aqueous ink (Miyawaki, [0001], note that inkjet ink is necessarily either solvent-based or aqueous).

Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. The claims have been amended to further specify the structure of the claimed system, but the amendments fail to distinguish the claimed invention from the prior art. Specifically, the claims now recite a paper surface and an absorbent and porous paper-based surface. In the arguments, Applicant seems to point to the improved smoothness imparted to Miyawaki’s paper medium by its disclosed paper additive to evidence that Miyawaki’s paper medium is not porous and thus does not meet the limitations. According to Applicant, Miyawaki teaches away from the claimed invention. Both of these assertions are incorrect.
While Miyawaki teaches improved smoothness, nowhere does Miyawaki disclose that its recording medium is rendered impermeable by the paper additive, as Applicant seems to characterize the art. Rather, Miyawaki at [0052]-[0057] very clearly states that the additive in Miyawaki’s recording medium prevents excessive penetration of ink into the medium and prevents bleeding of ink once absorbed into the medium. That is, due to the additive in the recording medium, ink is allowed to penetrate the porous paper medium but does not spread out from the initial contact point on the medium so that a higher print quality is achieved. 
Further, Miyawaki cannot teach away from the claimed invention. Teaching away is a concept applicable only to prior art in a 103 rejection and has nothing to do with claims in an application being prosecuted. 
The standing prior art rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853